



Exhibit 10.32
KEYSIGHT TECHNOLOGIES, INC.
2014 Equity and Incentive Compensation Plan
Global Stock Award Agreement
For Standard Awards Granted to Employees
Section 1.Grant of Stock Award. This Global Stock Award Agreement, including any
additional terms for your country in Appendix A attached hereto (collectively
this "Award Agreement"), dated as of the Grant Date indicated in your account
maintained by Fidelity Stock Plan Services, LLC or such other company that may
provide administrative services in connection with the Plan in the future (the
"External Administrator"), is entered into between Keysight Technologies, Inc.
(the "Company"), and you as an individual (the "Awardee") who has been granted
Restricted Stock Units (this "Stock Award") pursuant to the Keysight
Technologies, Inc. 2014 Equity and Incentive Compensation Plan (the "Plan").
This Stock Award represents the right to receive the number of shares of the
Company's $0.01 par value voting common stock ("Shares") indicated in Awardee's
External Administrator account subject to the fulfillment of the conditions set
forth below and pursuant to and subject to the terms and conditions set forth in
the Plan. The Stock Award is an unfunded and unsecured promise by the Company to
deliver Shares in the future. Capitalized terms used and not otherwise defined
herein are used with the same meanings as in the Plan.
Section 2.Vesting Period. So long as Awardee remains an Awardee Eligible to Vest
and has not given or been given notice of termination of his or her Service, the
Stock Award shall vest as to 25% of the Shares beginning on the first
anniversary of the Grant Date stated in Section 1 above and another 25% on each
subsequent anniversary of the Grant Date so that the Stock Award is fully vested
on the fourth anniversary of the Grant Date.
Section 3.Nontransferability of Stock Award. This Stock Award shall not be
transferable by Awardee otherwise than by will or by the laws of descent and
distribution. The terms of this Stock Award shall be binding on the executors,
administrators, heirs and successors of Awardee.
Section 4.Termination of Employment or Service; Change of Control.
(a)    General. Unless otherwise provided in this Section 4, any unvested Stock
Award shall be forfeited immediately upon the date that Awardee gives or is
given notice of termination of his or her Service or otherwise ceases to be an
Awardee Eligible to Vest (the "Termination Date") (regardless of the reason for
such termination and whether or not later found invalid or in breach of
employment laws in the jurisdiction where Awardee is employed or the terms of
Awardee's employment agreement, if any). Unless otherwise expressly provided in
this Award Agreement or determined by the Administrator or its designee,
Awardee's right to vest in the Stock Award under the Plan, if any, will
terminate as of such Termination Date and will not be extended by any notice
period (e.g., Awardee's period of Service would not include any contractual
notice period or any period of "garden leave" or similar period mandated under
employment laws in the jurisdiction where Awardee is employed, including, but
not limited to statutory law, regulatory law





--------------------------------------------------------------------------------





and/or common law, or the terms of Awardee's employment agreement, if any); the
Administrator or its designee shall have the exclusive discretion to determine
when Awardee is no longer an Awardee Eligible to Vest for purposes of the Stock
Award grant (including whether Awardee may still be considered to be providing
Service while on a leave of absence).
(b)    Awardee's Death. Notwithstanding any provision in the Plan to the
contrary, if an Awardee dies while providing Service or after Awardee's
retirement in accordance with the applicable local retirement policy (as
determined by the Company), the Stock Award shall immediately vest in full. The
vested portion of the Stock Award shall be delivered to the executor or
administrator of Awardee's estate or, if none, to the person(s) entitled to
receive the vested Stock Award under Awardee's will or the laws of descent or
distribution.
(c)    Awardee's Disability or Workforce Management Program Termination.
Notwithstanding any provision in the Plan to the contrary, if an Awardee
terminates Service due to total and permanent disability or due to participation
in the Company's Workforce Management Program, the Stock Award shall vest in
full.
(d)    Awardee's Retirement. Notwithstanding any provision in the Plan to the
contrary, if an Awardee terminates Service due to retirement in accordance with
the applicable local retirement policy (as determined by the Company), any
unvested Stock Award will continue to vest under the vesting schedule set forth
in Section 2 above. In addition, except as the Administrator or its designee
shall determine otherwise, if Awardee becomes eligible to retire or retires in
accordance with the applicable local retirement policy, the Stock Award shall
immediately vest as to that portion of the Shares necessary to satisfy any
Tax-Related Items (as described in Section 7 below) in connection with such
eligibility for retirement or retirement and such Shares shall be used to
satisfy such Tax-Related Items (either by withholding in Shares or forcing the
sale of Shares pursuant to the authority in this Award Agreement, at the
Company's sole discretion). The Administrator, in its sole discretion, may amend
or eliminate the provisions of this Section 4(d), as it determines is necessary
or advisable in view of applicable local laws or legal judgments.
(e)    Change of Control. In the event of a Change of Control, the Stock Award
shall vest in full immediately prior to the closing of the transaction. The
foregoing shall not apply where the Stock Award is assumed, converted or
replaced in full by the successor corporation or a parent or subsidiary of the
successor; provided, however, that in the event of a Change of Control in which
one or more of the successor or a parent or subsidiary of the successor has
issued publicly traded equity securities, the assumption, conversion,
replacement or continuation shall be made by an entity with publicly traded
securities and shall provide that the holders of such assumed, converted,
replaced or continued Stock Awards shall be able to acquire such publicly traded
securities.
Section 5.Settlement of Stock Award. Except as provided in the following
sentence, the Stock Award shall be settled on the earlier of (1) the dates that
the Stock Award vests in accordance with Section 2 hereof or (2) the events set
forth in Section 4(b), (c) or (e) hereof. If Awardee terminates Service due to
retirement in accordance with Section 4(d), the Stock Award shall be settled in
Shares on the normal vesting dates set forth in Section 2 above, subject to the
accelerated vesting of a portion of the Stock Award as set forth in Section 4(d)
above, which constitute fixed


    

--------------------------------------------------------------------------------





payment dates for purposes of Section 409A of the Code, or if earlier, upon a
Change of Control pursuant to Section 4(e) hereof.
Section 6.Restrictions on Issuance of Shares of Common Stock. The Company shall
not be obligated to issue any Shares pursuant to this Stock Award unless the
Shares are at that time effectively registered or exempt from registration under
the U.S. Securities Act of 1933, as amended, and as applicable, local laws.
Further, notwithstanding anything to the contrary herein, the Company shall not
be obligated to issue any Shares pursuant to this Stock Award if such issuance
violates or is not in compliance with any Applicable Laws.
Section 7.Responsibility for Taxes. Awardee acknowledges that, regardless of any
action taken by the Company or, if different, the entity to which Awardee is
providing Service (the "Employer") the ultimate liability for all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Awardee's participation in the Plan and legally
applicable to Awardee ("Tax-Related Items"), is and remains Awardee's
responsibility and may exceed any amount withheld by the Company or the
Employer. Awardee further acknowledges that the Company and/or the Employer (1)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Award, including,
but not limited to, the grant, vesting or settlement of the Stock Award, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends or other distributions; and (2) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the Stock
Award to reduce or eliminate Awardee's liability for Tax-Related Items or
achieve any particular tax result. Further, if Awardee is subject to Tax-Related
Items in more than one jurisdiction, Awardee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Awardee authorizes the Company and/or the Employer, or their respective agents,
in the sole discretion of the Company and/or the Employer and without any notice
to or additional authorization from Awardee, to satisfy their withholding
obligations with regard to all Tax-Related Items by withholding from Awardee's
wages or other cash compensation paid to Awardee by the Company and/or the
Employer, within legal limits, or from proceeds of the sale of Shares.
Alternatively, or in addition, if permissible under local law, the Company may
in its sole discretion (1) sell or arrange for the sale of Shares that Awardee
acquires to meet the withholding obligation for Tax-Related Items (on Awardee's
behalf pursuant to this authorization), and/or (2) withhold in Shares, provided
that the Company only withholds the amount of Shares necessary to satisfy the
minimum withholding amount. Notwithstanding the foregoing, if Awardee is an
officer of the Company within the meaning of the Exchange Act, then the Company
will withhold in Shares unless the use of such withholding method is not
practicable under applicable tax or securities laws or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items may
be satisfied by one or a combination of methods (1) and (2) above.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Awardee may receive a refund


    

--------------------------------------------------------------------------------





in cash of any amount withheld that exceeds the amount remitted to the
applicable tax authorities and will have no entitlement to the Common Stock
equivalent or to any interest on such over-withheld amount. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Awardee is deemed to have been issued the full number of Shares subject to the
vested Stock Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, Awardee agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee's participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Awardee fails to
comply with Awardee's obligations in connection with the Tax-Related Items.
Section 8.Adjustment. The number of Shares subject to this Stock Award and the
price per Share, if any, of such Shares may be adjusted by the Company from time
to time pursuant to the Plan.
Section 9.Nature of Award. In accepting the grant of this Stock Award, Awardee
acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Stock Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Stock Awards, or
benefits in lieu of Stock Awards, even if Stock Awards have been granted in the
past;
(c)all decisions with respect to future Stock Award or other grants, if any,
will be at the sole discretion of the Company;
(d)the Stock Award grant and Awardee's participation in the Plan shall not
create a right to provide Service or be interpreted as forming an employment or
services contract with the Company, the Employer or any Subsidiary or Affiliate
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary or Affiliate, as applicable, to terminate Awardee's Service;
(e)Awardee is voluntarily participating in the Plan;
(f)the Stock Award and the Shares subject to the Stock Award, and the income
from and value of same, are not intended to replace any pension rights or
compensation;
(g)the Stock Award and the Shares subject to the Stock Award, and the income
from and value of same, are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end-of-


    

--------------------------------------------------------------------------------





service payments, holiday pay, bonuses, long-service awards, profit-sharing
payments, pension, retirement or welfare benefits or similar mandatory payments;
(h)unless otherwise agreed with the Company, the Stock Award and the Shares
subject to the Stock Award, and the income from and value of same, are not
granted as consideration for, or in connection with, the service that Awardee
may provide as a director of a Subsidiary or Affiliate;
(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty, the Company makes no representation
regarding such future value';
(j)this Award Agreement is between Awardee and the Company, and the Employer (if
different) is not a party to this Award Agreement;
(k)in consideration of the grant of the Stock Award to which Awardee is
otherwise not entitled, no claim or entitlement to compensation or damages shall
arise from forfeiture of the Stock Award or the recoupment of Shares or cash
acquired pursuant to the Stock Award resulting from the termination of Awardee's
Service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Awardee is employed or
the terms of Awardee's employment agreement, if any) and/or the application of
any recoupment policy as described in Section 24 hereof;
(l)Applicable Laws (including any rules or regulations governing securities,
foreign exchange, tax, labor or other matters) of the country in which Awardee
is residing or working at the time of grant or vesting of the Stock Award or the
sale of Shares may subject Awardee to additional procedural or regulatory
requirements that Awardee solely is responsible for and must independently
fulfill in relation to ownership or sale of such Shares;
(m)the ownership of Shares or assets and/or the holding of a bank or brokerage
account may subject Awardee to reporting requirements imposed by tax, banking,
and/or other authorities in Awardee's country, that Awardee solely is
responsible for complying with such requirements, and that any cross-border cash
remittance made to transfer of proceeds received upon the sale of Shares must be
made through a locally authorized financial institution or registered foreign
exchange agency and may require Awardee to provide to such entity certain
information regarding the transaction; and
(n)the following provisions apply if Awardee is providing services outside the
United States:
1.    the Stock Award and the Shares subject to the Stock Award, and the income
from and value of same, are not part of normal or expected compensation or
salary for any purpose; and
2.    Awardee acknowledges and agrees that neither the Company, the Employer nor
any Subsidiary or Affiliate shall be liable for any foreign exchange


    

--------------------------------------------------------------------------------





rate fluctuation between Awardee's local currency and the United States Dollar
that may affect the value of the Stock Award or of any amounts due to Awardee
pursuant to the settlement of the Stock Award or the subsequent sale of any
Shares acquired upon settlement.
Section 10.No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Awardee's participation in the Plan, or Awardee's acquisition or sale
of the underlying Shares. Awardee is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
Section 11.Data Privacy. Awardee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Awardee's
personal data as described in this Award Agreement and any other Stock Award
grant materials ("Data") by and among, as applicable, the Employer, the Company
and its Subsidiaries and Affiliates for the exclusive purpose of implementing,
administering and managing Awardee's participation in the Plan.
Awardee understands that the Company and the Employer may hold certain personal
information about Awardee, including, but not limited to, Awardee's name, home
address and telephone number, email address, date of birth, social insurance
number (to the extent permitted under applicable local law), passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any Shares or directorships held in the Company, details of all Stock
Awards or any other entitlement to Shares or equivalent benefits awarded,
canceled, exercised, purchased, vested, unvested or outstanding in Awardee's
favor, for the exclusive purpose of implementing, administering and managing the
Plan.
Awardee understands that Data will be transferred to the External Administrator,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Awardee understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipients' country (e.g., the United States) may have different data
privacy laws and protections than Awardee's country. Awardee understands that if
he or she resides outside the United States, he or she may request a list with
the names and addresses of any potential recipients of Data by contacting his or
her local human resources representative. Awardee authorizes the Company, the
External Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data as may be required to a broker, escrow agent or other
third party with whom Awardee may elect to deposit any Shares received upon
vesting of the Stock Award. Awardee understands that Data will be held only as
long as is necessary to implement, administer and manage Awardee's participation
in the Plan. Awardee understands if he or she resides outside the United States,
he or she may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse


    

--------------------------------------------------------------------------------





or withdraw the consents herein, in any case without cost, by contacting his or
her local human resources representative. Further, Awardee understands that he
or she is providing the consents herein on a purely voluntary basis. If Awardee
does not consent, or if Awardee later seeks to revoke his or her consent, his or
her Service with the Employer will not be affected; the only consequence of
refusing or withdrawing Awardee's consent is that the Company would not be able
to grant Awardee the Stock Award or other equity awards or administer or
maintain such awards. Therefore, Awardee understands that refusing or
withdrawing his or her consent may affect Awardee's ability to participate in
the Plan. For more information on the consequences of Awardee's refusal to
consent or withdrawal of consent, Awardee understands that he or she may contact
his or her local human resources representative.
Section 12.No Rights Until Issuance. Awardee shall have no rights hereunder as a
shareholder with respect to any Shares subject to this Stock Award until the
date that Shares are issued to Awardee. Except as otherwise set forth herein,
the Administrator in its sole discretion may substitute a cash payment in lieu
of Shares, such cash payment to be equal to the Fair Market Value of the Shares
on the date that such Shares would have otherwise been issued under the terms of
the Award Agreement.
Section 13.Administrative Procedures. Awardee agrees to follow the
administrative procedures that may be established by the Company and/or the
External Administrator for participation in the Plan which may include a
requirement that the Shares issued upon vesting be held by the External
Administrator until Awardee disposes of such Shares. Awardee agrees to update
the Company with respect to Awardee's home address, contact information and any
information necessary for the Company or one of its Affiliates to process any
required tax withholding or reporting related to this Stock Award.
Section 14.Governing Law and Venue. This Award Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflicts of laws, as provided in the Plan. Any proceeding
arising out of or relating to this Award Agreement or the Plan may be brought
only in the state or federal courts located in the Northern District of
California where this grant is made and/or to be performed, and the parties to
this Award Agreement consent to the exclusive jurisdiction of such courts.
Section 15.Amendment. This Stock Award may be amended as provided in the Plan.
Section 16.Language. If Awardee has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
Section 17.Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
by electronic means. Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.


    

--------------------------------------------------------------------------------





Section 18.Severability. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
Section 19.Appendix A. Notwithstanding any provisions in this Award Agreement,
the Stock Award grant shall be subject to any special terms and conditions set
forth in Appendix A to this Award Agreement for Awardee's country. Moreover, if
Awardee relocates to one of the countries included in Appendix A, the special
terms and conditions for such country will apply to Awardee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix A
constitutes part of this Award Agreement.
Section 20.Imposition of Other Requirements.     The Company reserves the right
to impose other requirements on Awardee's participation in the Plan, on the
Stock Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Awardee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
Section 21.Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, including the United States and the
Awardee's country of residence, which may affect his or her ability to directly
or indirectly, for him- or herself or for a third party, acquire or sell, or
attempt to sell, Shares or rights to Shares (e.g., Stock Awards) under the Plan
during such times as Awardee is considered to have "inside information"
regarding the Company (as defined by the laws in the applicable jurisdictions,
including the United States and Awardee's country) or the trade in Shares or
trade in rights of Shares under the Plan. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Awardee is
responsible for ensuring compliance with any applicable restrictions and is
encouraged to consult his or her personal legal advisor on this matter.
Section 22.Waiver. Awardee acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Awardee or any other Awardee.
Section 23.Section 409A of the Code.
(a)    This Stock Award shall be administered, interpreted, and construed in a
manner that does not result in the imposition on Awardee of any additional tax,
penalty, or interest under Section 409A of the Code. The preceding provision,
however, shall not be construed as a guarantee of any particular tax effect and
the Company shall not be liable to Awardee if any payment made under this Stock
Award is determined to result in an additional tax, penalty, or interest under
Section 409A of the Code, nor for reporting in good faith any payment made under
any Award as an amount includible in gross income under Section 409A of the
Code.


    

--------------------------------------------------------------------------------





(b)    "Termination of employment," "resignation," or words of similar import,
as used in this Stock Award means for purposes of payments under this Award that
are payments of deferred compensation subject to Section 409A of the Code,
Awardee's "separation from service" as defined in Section 409A of the Code.
(c)    To the extent any payment or settlement that is a payment of deferred
compensation subject to Section 409A of the Code is contingent upon a Change of
Control, such payment or settlement shall only occur if the Change of Control
would also constitute a change in ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code. The vesting of any
Award shall not be affected by the preceding sentence.
(d)    If a payment obligation under this Stock Award arises on account of
Awardee's separation from service while Awardee is a "specified employee" (as
defined in Section 409A of the Code), any payment of "deferred compensation" (as
defined under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12))
that is scheduled to be paid within six (6) months after such separation from
service shall accrue without interest and shall be paid within 15 days after the
end of the six-month period beginning on the date of such separation from
service or, if earlier, within 15 days after his or her death.
Section 24.Recoupment. This Stock Award is subject to the terms of the Keysight
Technologies Executive Compensation Recoupment Policy in the form approved by
the Administrator as of the Grant Date (the "Policy"), if and to the extent that
the Policy by its terms applies to the Stock Award and Awardee; and the terms of
the Policy as of the Grant Date are incorporated by reference herein and made a
part hereof.
Section 25.Entire Agreement. The Plan is incorporated herein by reference. The
Plan and this Award Agreement (including Appendix A attached hereto) constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Awardee with respect to the subject matter hereof, and may not be
modified adversely to Awardee's interest except by means of a writing signed by
the Company and Awardee, unless such modification is deemed necessary by the
Administrator in order to comply with Applicable Laws.
Section 26.Acceptance and Rejection. This Award Agreement is one of the
documents governing this Stock Award, which Awardee may accept or reject online
through the External Administrator's website. If Awardee has not rejected this
Stock Award by the time of the first vesting event, Awardee will be deemed to
have accepted this Stock Award, and the Shares vested pursuant to the Stock
Award will be issued and taxed accordingly. Further, by accepting the grant of
this Stock Award (whether affirmatively or by failing to reject the Award,
Awardee agrees that this Stock Award is granted under and governed by the terms
and conditions of the Plan and this Award Agreement (including Appendix A), and
Awardee acknowledges that he or she agrees to accept as binding, conclusive and
final all decisions or interpretations of the Company upon any questions
relating to the Plan and Award Agreement


    

--------------------------------------------------------------------------------





Section 27.Foreign Asset/Account Reporting; Exchange Control. Awardee's country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect Awardee's ability to acquire or hold Shares
under the Plan or cash received from participating in the Plan (including from
any dividends received or sale proceeds arising from the sale of Shares) in an
account outside Awardee's country. Awardee may be required to report such
accounts, assets or transactions to the tax or other authorities in his or her
country. Awardee also may be required to repatriate sale proceeds or other funds
received as a result of Awardee's participation in the Plan to his or her
country through a designated bank or broker and/or within a certain time after
receipt. Awardee acknowledges that it is his or her responsibility to comply
with such regulations, and Awardee should consult his or her personal legal
advisor for any details.




KEYSIGHT TECHNOLOGIES, INC.
By:    


Ronald S. Nersesian
President and Chief Executive Officer


By:    
Stephen D. Williams
Senior Vice President and General Counsel
 


    

--------------------------------------------------------------------------------






APPENDIX A
KEYSIGHT TECHNOLOGIES, INC.
2014 Equity and Compensation Plan
Global Stock Award Agreement
For Standard Awards Granted to Employees


COUNTRY-SPECIFIC TERMS AND CONDITIONS




All capitalized terms used in this Appendix A that are not defined herein have
the meanings defined in the Plan or the Global Stock Award Agreement "".  This
Appendix A constitutes part of the Award Agreement.
This Appendix A includes additional or different terms and conditions that
govern the Stock Award if Awardee works or resides in one of the countries
listed below.  In the event of any conflict or inconsistency between the terms
of this Appendix A and the Global Stock Award Agreement, the terms of this
Appendix A shall govern.
Awardee understands that if Awardee is a citizen or resident of a country other
than the one in which he or she is currently working and/or residing, transfers
Service and/or residency after the Grant Date or is considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to Awardee.
ARGENTINA


Securities Law Acknowledgment. Neither the Stock Award nor the underlying Shares
are publicly offered or listed on any stock exchange in Argentina and have not
been and will not be registered with the Comisión Nacional de Valores. The offer
is private and not subject to the supervision of any Argentine governmental
authority. Neither the Plan, this Award Agreement nor any other offering
materials related to the Stock Award or the underlying Shares may be used in
connection with any general offering to the public in Argentina.


Nature of Award. The following provision supplements Section 9 of the Award
Agreement:


By accepting the Stock Award, Awardee acknowledges and agrees that the grant of
the Stock Award is made by the Company (not by the Employer) in its sole
discretion and that the value of the Stock Award or any Shares acquired under
the Plan shall not constitute salary or wages for any purpose under Argentine
labor law, including, but not limited to, the calculation of (i) any labor
benefits including, without limitation, vacation pay, thirteenth month salary,
compensation in lieu of notice, annual bonus, disability, and leave of absence
payments, etc., or (ii) any termination or severance indemnities or similar
payments. If, notwithstanding the foregoing, any benefits under the Plan are
considered as salary or wages for any purpose under Argentine labor law, Awardee
acknowledges and agrees that such benefits shall not accrue more frequently than
on each vesting date.


    

--------------------------------------------------------------------------------







AUSTRALIA


Australian Offer Document. The Stock Award is intended to comply with the
provisions of the Corporations Act 2001, Australian Securities and Investments
Commission ("ASIC") Regulatory Guide 49 and ASIC Class Order CO 14/1000.
Additional details are set forth in the Australian Offer Document, which is
provided to Awardees along with this Award Agreement.''


AUSTRIA


There are currently no country-specific provisions.


BELGIUM


There are currently no country-specific provisions.


BRAZIL


Compliance with Law. By accepting the Stock Award, Awardee acknowledges his or
her agreement to comply with applicable Brazilian laws and to report and pay any
and all applicable taxes associated with the Stock Award, the receipt of any
dividends and the sale of Shares acquired under the Plan.
Nature of Award Acknowledgment. This provision supplements Section 9 of the
Award Agreement:
By accepting the Stock Award, Awardee acknowledges that he or she is making an
investment decision, the Shares will be issued to Awardee only if the vesting
conditions are met, and the value of the underlying Shares is not fixed and may
increase or decrease in value over the vesting period without compensation to
Awardee.
CANADA


Settlement in Shares. Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the Stock Award will be settled in
Shares only. The Stock Award does not provide any right for Awardee to receive a
cash payment.


Termination of Service. Awardee understands and agrees that, in the event of
termination of Awardee's Service, Awardee's right to participate in the Plan and
the treatment of Awardee's Stock Award, if any, will be governed in accordance
with Section 4 of the Award Agreement, and not under employment laws in the
jurisdiction where Awardee is providing Service, including, but not limited to
statutory law, regulatory law and/or common law.


The following provisions will apply if Awardee is a resident of Quebec:


    

--------------------------------------------------------------------------------





Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de la présente convention (« Award Agreement »), ainsi
que de tous documents exécutés, avis donnés et procédures judiciaires intentées
en vertu de ou liés directement ou indirectement à la présente convention («
Award Agreement »).
Data Privacy. This provision supplements Section 11 of the Award Agreement:
Awardee hereby authorizes the Company and the Company's representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Awardee further authorizes the Company, any Subsidiary or Affiliate and the
External Administrator to disclose and discuss the Plan with their advisors.
Awardee further authorizes the Company, any Subsidiary or Affiliate and the
External Administrator to record such information and to keep such information
in his or her employee file.
CHINA


These provisions apply only to Awardees who are People's Republic of China
("PRC") nationals, unless otherwise determined by the Company or required by the
State Administration of Foreign Exchange ("SAFE").
Exchange Control Restrictions. Awardee understands and agrees that he or she
will be required to immediately repatriate to China the proceeds from the sale
of any Shares acquired under the Plan or from any cash dividends paid on such
Shares. Awardee further understands that such repatriation of the proceeds will
need to be effected through a special exchange control account established by
the Company or an Affiliate or Subsidiary, and Awardee hereby consents and
agrees that the proceeds may be transferred to such account by the Company (or
its External Administrator or designated broker) on Awardee's behalf prior to
being delivered to Awardee. Awardee also agrees to sign any agreements, forms
and/or consents that may be reasonably requested by the Company (or the External
Administrator) to effectuate such transfers.


The proceeds may be paid to Awardee in U.S. Dollars or local currency at the
Company's discretion. If the proceeds are paid to Awardee in U.S. Dollars,
Awardee understands that he or she will be required to set up a U.S. Dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are paid to Awardee in local currency, (1) Awardee acknowledges that
the Company is under no obligation to secure any particular currency conversion
rate and that the Company may face delays in converting the proceeds to local
currency due to exchange control restrictions, and (2) Awardee agrees to bear
any currency fluctuation risk between the time the Shares are sold or dividends
are paid and the time the proceeds are converted to local currency and
distributed to Awardee. Awardee agrees to comply with any other requirements
that may be imposed by the Company in the future in order to facilitate
compliance with exchange control requirements in China.


    

--------------------------------------------------------------------------------







Termination of Service. Notwithstanding anything to the contrary in the Plan or
the Award Agreement, Awardee agrees that upon the termination of Awardee's
Service in China , the Company may sell any Shares acquired pursuant to the
Stock Award not later than ninety (90) calendar days after the Termination Date
(or such other period as may be required by SAFE). Awardee authorizes the
Company's designated broker to sell such Shares on Awardee's behalf at such time
as determined by the Company, in its sole discretion, or as soon as is
administratively practical thereafter. Awardee further agrees that the Company
is authorized to instruct its designated broker to assist with the mandatory
sale of the Shares (on Awardee's behalf pursuant to this authorization), and
Awardee expressly authorizes such broker to complete the sale of such Shares.
Awardee acknowledges that the Company's designated broker is under no obligation
to arrange for the sale of Shares at any particular price. Upon the sale of the
Shares, the Company agrees to pay the cash proceeds from the sale, less any
brokerage fees or commissions, to Awardee in accordance with applicable exchange
control laws and regulations and provided any liability for Tax-Related Items
has been satisfied.


DENMARK


Settlement in Shares. Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the Stock Award will be settled in
Shares only. The Stock Award does not provide any right for Awardee to receive a
cash payment.


Vesting Period. This provision replaces Section 2 of the Award Agreement in its
entirety.


So long as Awardee remains an Awardee Eligible to Vest and has not given or been
given notice of termination of his Service, the Stock Award shall vest as to
100% of the shares on the third anniversary of the Grant Date stated in Section
1 of the Award Agreement.


Termination of Employment or Service. This provision supplements Section 4(a) of
the Award Agreement.


Unless otherwise provided in Section 4(b), (c), or (d) of the Award Agreement,
if an Awardee is terminated by the Company for any reason other than breach, any
unvested Stock Award will continue to vest under the vesting schedule set forth
in Section 2 of the Award Agreement [(as replaced by the above provision in this
Appendix A)]. In the event that Awardee resigns his or her Service or is
terminated for breach by the Company or one of its Subsidiaries or Affiliates,
any unvested portion of the Stock Award shall be forfeited immediately on the
Termination Date.


Danish Stock Option Act. By accepting this Stock Award, Awardee acknowledges
that he or she has received an Employer Statement translated into Danish, which
is being provided to comply with the Danish Stock Option Act.


FINLAND


There are currently no country-specific provisions.




    

--------------------------------------------------------------------------------





FRANCE


French-Qualified Stock Award. This Stock Award is intended to qualify for
specific tax and social security treatment in France under Section L. 225-197-1
to L. 225-197-6-1 of the French Commercial Code, as amended (a
"French-qualified" Stock Award), but is ineligible for the treatment implemented
by the Loi Macron. Certain events may affect the status of the Stock Award as
French-qualified and the Stock Award may be disqualified in the future. The
Company does not make any undertaking or representation to maintain the
qualified status of the Stock Award. If the Stock Award no longer qualifies as a
French-qualified Stock Award, the specific tax and social security treatment
will not apply, and Awardee will be required to pay his or her portion of social
security contributions resulting from the Stock Award (as well as any income tax
that is due).


Plan and Sub-Plan Terms. The Stock Award is subject to the terms and conditions
of the Plan and the Rules of the Keysight Technologies, Inc. 2014 Equity and
Incentive Compensation Plan for Restricted Stock Units Granted to Employees in
France (the "French RSU Sub-plan"). To the extent that any term is defined in
both the Plan and the French RSU Sub-plan, for purposes of this grant of a
French-qualified Stock Award, the definitions in the French RSU Sub-plan shall
prevail.


Vesting Period. This provision replaces Section 2 of the Award Agreement in its
entirety.


So long as Awardee remains an Awardee Eligible to Vest and has not given or been
given notice of termination of his Service, the Stock Award shall vest as to
100% of the Shares on the second anniversary of the Grant Date referenced in
Section 1 of the Award Agreement.


Settlement in Shares. Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the French-qualified Stock Award
will be settled in Shares only. The Stock Award does not provide any right for
Awardee to receive a cash payment.


Termination of Service Due to Death. This provision replaces Section 4(b) of the
Award Agreement in its entirety:


Notwithstanding any provision in the Plan or Award Agreement to the contrary, in
the event of Awardee's death while employed by the Company or a Subsidiary or
Affiliate or after Awardee's retirement in accordance with the applicable local
retirement policy (as determined by the Company), on the date of death, the
Stock Award shall become fully transferable to Awardee's heirs. Awardee's heirs
may request issuance of the underlying Shares within six (6) months of Awardee's
death. If Awardee's heirs do not request the issuance of the underlying Shares
within six (6) months of Awardee's death, the Stock Award will be forfeited.


Restrictions on Sale of Shares of Common Stock. Awardee may not sell or transfer
the Shares issued pursuant to the Stock Award prior to the second anniversary of
the applicable vesting date or such other period as is required to comply with
the minimum mandatory holding period applicable to Shares underlying
French-qualified awards under Section L. 225-197-1 of the French Commercial
Code, the French Tax Code or the French Social Security Code, as amended.
Notwithstanding the


    

--------------------------------------------------------------------------------





above, Awardee's heirs, in case of Awardee's death, or Awardee in case of
Awardee's Disability (as defined under the French RSU Sub-plan), are not subject
to this restriction on the sale of Shares.


If Awardee qualifies as a managing director of the Company under French law
("mandataires sociaux" i.e., Président du Conseil d'Administration, Directeur
Général, Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions), Awardee is required to hold 20% of the Shares issued upon the vesting
of the Stock Award in a nominative account under procedures implemented by the
Company and is not permitted to sell or transfer the Shares until he or she
ceases to serve as a managing director, as long as this restriction is a
requirement under French law and unless law or regulations provide for a lower
percentage (in which case these requirements apply to the lower percentage of
Shares required to be held).


Any Shares acquired upon vesting of the Stock Award may not be sold during
certain Closed Periods as provided for and defined by Section L. 225-197-1 of
the French Commercial Code, as amended, and by the French RSU Sub-Plan, for so
long as and to the extent that the Closed Periods are applicable to Shares
underlying French-qualified Stock Awards granted by the Company. Under current
law, such Closed Periods include: (a) ten (10) trading days preceding and three
(3) trading days following the disclosure to the public of the consolidated
financial statements or the annual statements of the Company; and (b) the period
as from the date that information has been disclosed to the Company's corporate
management (such as the Board) which could, if disclosed to the public,
significantly impact the trading price of the Shares, until ten (10) trading
days after the date such information is publicly disclosed.


Consent to Receive Information in English. By accepting the Stock Award, Awardee
confirms having read and understood the documents related to the Stock Award
(the Plan and the Award Agreement) which were provided in the English language.
Awardee accepts the terms of these documents accordingly.


Consentement Relatif à l'Utilisation de l'Anglais. En acceptant l'Attribution («
Stock Award »), le Bénéficiaire confirme avoir lu et compris les documents
relatifs à l'Attribution (le Plan (« Keysight Technologies, Inc. 2014 Equity and
Incentive Compensation Plan ») et le Contrat d'Attribution) qui ont été remis en
anglais. Le Bénéficiaire accepte les termes de ces documents en connaissance de
cause.


GERMANY


There are currently no country-specific provisions.


HONG KONG


Settlement in Shares. Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, due to tax law considerations in
Hong Kong the Stock Award will be settled in Shares only. The Stock Award does
not provide any right for Awardee to receive a cash payment.




    

--------------------------------------------------------------------------------





Sale of Shares. In the event the Stock Award vests within six (6) months of the
Grant Date set forth in the Agreement, Awardee agrees that Awardee will not
dispose of the Shares acquired prior to the six-month anniversary of the Grant
Date.


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


Securities Law Warning. The contents of this document have not been reviewed by
any regulatory authority in Hong Kong. Awardee is advised to exercise caution in
relation to the offer of the Stock Award under the Plan. If Awardee is in any
doubt about any of the contents of the Award Agreement or the Plan, or any
incidental communication materials, Awardee should obtain independent
professional advice. The offer of the Stock Award and Shares under the Plan does
not constitute a public offering of securities under Hong Kong Law, and is
available only to Employees, Directors or Consultants of the Company or its
Subsidiaries or Affiliates. The Award Agreement and the Plan, and other
incidental communication materials related to the Stock Award, have not been
prepared in accordance with and are not intended to constitute a "prospectus"
for a public offering of securities under the applicable companies and
securities legislation in Hong Kong, and the documents. The Stock Award, the
Award Agreement and the Plan, and any incidental communication materials, are
intended solely for the personal use of Awardee and may not be distributed to
any other person.


INDIA


Exchange Control Obligations. Awardees resident in India must repatriate to
India and convert into local currency any proceeds from the sale of Shares
acquired under the Plan within ninety (90) days of receiving such proceeds and
any cash dividends paid on Shares acquired under the Plan within
one-hundred-eighty (180) days of such payment. Upon repatriation, a foreign
inward remittance certificate ("FIRC") will be issued by the bank where the
foreign currency is deposited. The FIRC should be retained as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation. Awardee is solely responsible for complying with
any exchange control laws that may apply to the Stock Award or the Shares
acquired under the Plan.


ISRAEL


Grant Subject to Terms and Conditions of Israel Sub-Plan. The Stock Award is
offered to Awardee subject to, and in accordance with, the terms of the Plan and
its Sub-Plan for Participants in Israel (the "Israel Sub-Plan"). As such, the
Stock Award is intended to qualify for specific tax treatment in Israel under
Section 102 (together with its subsections and any similar successor provisions,
"Section 102") of the Israeli Income Tax Ordinance [New Version] 1961, as now in
effect or as hereafter amended. Certain events may affect the status of the
Stock Award as qualified under Section 102 and the Stock Award may be
disqualified in the future. The Company does not make any undertaking or
representation to maintain the qualified status of the Stock Award.


The Stock Award, the Shares and any rights issued pursuant to the Stock Award
and Shares (other than cash dividends) shall be controlled by Meitav Benefits
Trust Company, S.G.S Trusts or another


    

--------------------------------------------------------------------------------





trustee selected by the Company (the "Trustee") for Awardee's benefit for at
least such period of time as required by Section 102 or by the Israeli Tax
Authority (the "Lock-Up Period").


By accepting the Stock Award, Awardee agrees to be bound by Section 102, the
terms of the Plan, the Israel Sub-Plan, the Award Agreement, the trust and
services agreement (the "Trust Agreement") with the Trustee, and, upon request
of the Company or the Employer, agrees to provide written consent to the terms
of any tax ruling or agreement obtained by the Company or the Employer with
regard to the Plan and the Israel Sub-Plan ("Tax Ruling").


Until further election by the Company, the Stock Award and any Shares received
upon vesting of the Stock Award are intended to qualify for the tax treatment
available in Israel pursuant to the provisions of the "capital gain trustee
track" under Section 102, including the provisions of the Income Tax Rules (Tax
Benefits in Shares Issuance to Employees), 2003 and any Tax Ruling.


The Stock Award is subject to the trust ("Trust") established by the Trust
Agreement with the Trustee. To receive the tax treatment provided for in
Sections 102(b)(2) and 102(b)(3) of the ITO or successor statute, the Stock
Award will be "deposited" (as defined by the ITO) with the Trustee on behalf of
Awardee during the Lock-Up Period, which, until further election by the Company,
shall be twenty-four (24) months from the Grant Date, or any other period
determined under the ITO as now in effect or as hereafter amended or by the
Israeli Income Tax Authority. Subject to the expiry of the Lock-Up Period and
any further period included herein, Awardee agrees that Shares acquired upon
vesting of the Stock Award will be under the supervision of the Trustee until
the earlier of (a) the receipt by the Trustee of an acknowledgment from the
Israeli Income Tax Authority that Awardee has paid all applicable Tax-Related
Items due pursuant to the ITO and Section 102, or (b) the Trustee withholds any
applicable Tax-Related Items due pursuant to the ITO and Section 102.
Notwithstanding the foregoing, in the event Awardee shall elect to release any
Shares acquired upon vesting of the Stock Award prior to the conclusion of the
Lock-Up Period, the tax consequences under Section 102 shall apply to and shall
be borne solely by Awardee.


The Company may in its sole discretion replace the Trustee from time to time and
instruct the transfer of all Stock Awards and Shares held or administered by
such Trustee at such time to its successor and the provisions of this Award
Agreement shall apply to the new Trustee.


ITALY


Data Privacy. This provision replaces Section 11 of the Award Agreement:


Awardee understands that the Employer, the Company and any other Affiliate and
Subsidiary may hold certain personal information about Awardee, including,
Awardee's name, home address and telephone number, email address, date of birth,
social insurance number (to the extent permitted under Italian law), passport or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of the Stock Award or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
purchased, vested, unvested or outstanding in Awardee's favor ("Personal Data")
and will process such data for the exclusive purpose of implementing, managing
and administering the Plan.


    

--------------------------------------------------------------------------------







Awardee also understands that providing the Company with Personal Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that Awardee's refusal to provide such Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
Awardee's ability to participate in the Plan. The Controllers of personal data
processing are Keysight Technologies, Inc., 1400 Fountaingrove Parkway Santa
Rosa, CA 95403, and Keysight Technologies Italy S.r.l., Via Grandi, 8, Cernusco
sul Naviglio 20063 Milan Italy, which is also the Company's representative in
Italy for privacy purposes pursuant to Legislative Decree no 196/2003.


Awardee understands that Personal Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Personal Data and by the Personal Data Processor (the
"Processor"), if any. An updated list of Processors and other transferees of
Personal Data is available upon request from the Employer. Furthermore, Personal
Data may be transferred to the External Administrator, Employer and any banks,
other financial institutions or brokers involved in the management and
administration of the Plan. Awardee understands that the Company and/or its
Affiliates and Subsidiaries will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Awardee's participation in the Plan, and that the Company and/or its Affiliates
and Subsidiaries may each further transfer Personal Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer to the External Administrator or
another third party with whom Awardee may elect to deposit any Shares acquired
under the Plan. Such recipients may receive, possess, use, retain and transfer
Personal Data in electronic or other form, for the purposes of implementing,
administering and managing Awardee's participation in the Plan. Awardee
understands that these recipients may be located in or outside the European
Economic Area in such countries as in the United States that may not provide the
same level of protection as intended under Italian data privacy laws. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Awardee's Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.


Awardee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including communication, the transfer of Awardee's
Personal Data abroad, including outside of the European Economic Area, as herein
specified and pursuant to applicable laws and regulations, does not require
Awardee's consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan. Awardee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Awardee has the right to, including but not limited to,
access, delete, update,


    

--------------------------------------------------------------------------------





ask for rectification of Awardee's Personal Data and stop, for legitimate
reason, Personal Data processing.


Furthermore, Awardee is aware that Awardee's Personal Data will not be used for
direct marketing purposes. In addition, Personal Data provided can be reviewed
and questions or complaints can be addressed by contacting Awardee's human
resources department.


Plan Document Acknowledgement. By accepting the Stock Award, Awardee
acknowledges that (a) Awardee has received the Plan and the Award Agreement; (b)
Awardee has reviewed those documents in their entirety and fully understands the
contents thereof; and (c) Awardee accepts all provisions of the Plan and the
Award Agreement. Awardee further acknowledges that Awardee has read and
specifically and expressly approves, without limitation, the following sections
of the Award Agreement: "Termination of Employment or Service";
"Nontransferability of Stock Award"; "Restrictions on Issuance of Shares of
Common Stock"; "Responsibility for Taxes"; "Nature of Award"; "No Advice
Regarding Grant"; "Data Privacy" as replaced by the above provision; "No Rights
Until Issuance"; "Governing Law and Venue"; "Language"; "Electronic Delivery and
Acceptance"; "Imposition of Other Requirements"; "Appendix" "Waiver and
Amendments" and "Entire Agreement".


JAPAN


There are currently no country-specific provisions.


KOREA


There are currently no country-specific provisions.


MALAYSIA


Data Privacy. This provision replaces Section 11 of the Award Agreement in its
entirety.

Awardee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this Award Agreement, including any country-specific Appendix attached
hereto, and any other Plan participation materials by and among, as applicable,
the Employer, the Company and its Subsidiaries and Affiliates or any third
parties authorized by the same for the exclusive purpose of implementing,
administering and managing Awardee's participation in the Plan.




 
Penerima Anugerah dengan ini secara eksplicit dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini, termasuklah apa-apa Lampiran khusus bagi negara yang
dilampirkan di sini, dan apa-apa bahan penyertaan Pelan oleh dan di antara,
sebagaimana yang berkenaan, Majikan, Syarikat dan Anak Syarikatnya dan Syarikat
Sekutu atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk tujuan
ekslusif bagi pelaksanaan, pentadbiran dan pengurusan penyertaan Penerima
Anugerah dalam Pelan tersebut.

Awardee may have previously provided the Company and the Employer with and the
Company and the Employer may hold certain personal information about Awardee,
including, but not limited to, Awardee's name, home address and telephone
number, email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Stock Awards or any other
entitlement to Shares or equivalent benefits awarded, cancelled, exercised,
purchased, vested, unvested or outstanding in Awardee's favor ("Data"), for the
exclusive purpose of implementing, administering and managing the Plan.


Awardee understands that Data will be transferred to the External Administrator
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan and that Data may be transferred to
certain other third parties assisting the Company with the implementation,
administration and management of the Plan'. Awardee understands that these
recipients may be located in the United States or elsewhere, and that the
recipients' country (e.g., the United States) may have different data privacy
laws and protections than Awardee's country. Awardee understands that Awardee
may request a list with the names and addresses of any potential recipients of
Data by contacting Awardee's local human resources representative. Awardee
authorizes the Company, the External Administrator and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Awardee's participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
third party with whom Awardee may elect to deposit any Shares acquired pursuant
to Awardee's participation in the Plan. Awardee understands that Data will be
held only as long as is necessary to implement, administer and manage Awardee's
participation in the Plan. Awardee understands that Awardee may, at any time,
view Data, request information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting his or her local human resources
representative. Further,
 
Sebelum ini, Penerima Anugerah mungkin telah membekalkan Syarikat dan Majikan
dengan, dan Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu
tentang Penerima Anugerah, termasuk, tetapi tidak terhad kepada, namanya, alamat
rumah dan nombor telefon, alamat emel, tarikh lahir, nombor insurans sosial,
pasport atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
Syer atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
Anugerah Saham atau apa-apa hak lain untuk Syer atau manfaat setaraf yang lain
yang dianugerahkan, dibatalkan, dilaksanakan, dibeli, terletak hak, tidak
diletak hak ataupun bagi faedah Penerima Anugerah ("Data"), untuk tujuan yang
eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.


Penerima Anugerah memahami bahawa Data akan dipindah kepada Pentadbir Luar atau
pembekal perkhidmatan pelan saham lain yang mungkin dipilih oleh Syarikat pada
masa depan, yang membantu Syarikat dalam melaksanakan, mentadbir dan menguruskan
Pelan tersebut, dan Data mungkin boleh dipindahkan kepada pihak ketiga lain yang
tertentu yang membantu Syarikat dengan pelaksanaan, pentadbiran, dan pengurusan
Pelan. Penerima Anugerah memahami bahawa penerima-penerima ini mungkin berada di
Amerika Syarikat atau di tempat lain, dan bahawa negara penerima (contohnya,
Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan
yang berbeza daripada negara Penerima Anugerah. Penerima Anugerah memahami
bahawa Penerima Anugerah boleh meminta senarai dengan nama dan alamat mana-mana
penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatannya. Penerima Anugerah memberi kuasa kepada Syarikat, Pentadbir Luar dan
mana-mana penerima lain yang mungkin membantu Syarikat (sama ada pada masa kini
atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan Pelan
tersebut untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan
Data, dalam bentuk elektronik atau lain-lain, semata-matanya untuk melaksanakan,
mentadbir dan menguruskan penyertaan Penerima Anugerah dalam Pelan tersebut,
termasuk apa-apa pemindahan Data yang diperlukan kepada broker atau pihak ketiga
dengan sesiapa yang dipilih oleh Penerima Anugerah untuk deposit apa-apa Saham
yang diperolehi menurut penyertaannya dalam Pelan tersebut. Penerima Anugerah
faham bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk
melaksanakan, mentadbir dan menguruskan penyertaannya dalam Pelan

 Awardee understands that Awardee is providing the consents herein on a purely
voluntary basis. If Awardee does not consent, or if Awardee later seeks to
revoke his or her consent, Awardee's Service with the Employer will not be
affected; the only consequence of refusing or withdrawing Awardee's consent is
that the Company would not be able to grant Awardee Stock Awards or other equity
awards or administer or maintain such awards. Therefore, Awardee understands
that refusing or withdrawing his or her consent may affect Awardee's ability to
participate in the Plan. For more information on the consequences of Awardee's
refusal to consent or withdrawal of consent, Awardee understands that Awardee
may contact his or her local human resources representative.


 
tersebut. Penerima Anugerah memahami bahawa Penerima Anugerah boleh, pada
bila-bila masa, melihat data, meminta maklumat mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau
menolak atau menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa
kos, dengan menghubungi wakil sumber manusia tempatannya. Selanjutnya, Penerima
Anugerah memahami bahawa dia memberikan persetujuan di sini secara sukarela.
Jika Penerima Anugerah tidak bersetuju, atau jika Penerima Anugerah kemudian
membatalkan persetujuannya, perkhidmatan Penerima Anugerah dengan Majikan tidak
akan terjejas; hanya satunya akibat jika dia tidak bersetuju atau menarik balik
persetujuannya, iaitu, Syarikat tidak akan dapat memberikan Anugerah-anugerah
Saham atau anugerah ekuiti lain kepada Penerima Anugerah atau mentadbir atau
mengekalkan anugerah tersebut. Oleh itu, Penerima Anugerah memahami bahawa
keengganan atau penarikan balik persetujuannya boleh menjejaskan keupayaannya
untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat lanjut mengenai
akibat keengganan Penerima Anugerah untuk memberikan keizinan atau penarikan
balik keizinan, Penerima Anugerah memahami bahawa Penerima Anugerah boleh
menghubungi wakil sumber manusia tempatannya.






MEXICO


Acknowledgement of the Award. By accepting the Stock Award, Awardee acknowledges
that he or she has received a copy of the Plan and the Award Agreement, which
Awardee has reviewed. Awardee acknowledges further that he or she accepts all
the provisions of the Plan and the Award Agreement. Awardee also acknowledges
that he or she has read and specifically and expressly approves the terms and
conditions set forth in Section 9: "Nature of Award" in the Award Agreement,
which clearly provides as follows:


(1)
Awardee's participation in the Plan does not constitute an acquired right;



(2)
The Plan and Awardee's participation in it are offered by the Company on a
wholly discretionary basis;



(3)
Awardee's participation in the Plan is voluntary; and



(4)
The Company and its Subsidiaries and Affiliates are not responsible for any
decrease in the value of any Shares acquired at vesting of the Stock Award.



Labor Law Policy and Acknowledgment. In accepting the Stock Award, Awardee
expressly recognizes that Keysight Technologies, Inc., with registered offices
at 1400 Fountaingrove Parkway Santa Rosa, CA 95403, is solely responsible for
the administration of the Plan and that Awardee's participation in the Plan and
acquisition of Shares do not constitute an employment relationship


    

--------------------------------------------------------------------------------





between Awardee and the Company since Awardee is participating in the Plan on a
wholly commercial basis and his or her sole employer is Keysight Technologies
México, S. de R.L. de C.V. ("Keysight Mexico"), located at Camino al ITESO 8900,
Edificio 1B, Colonia Pinar de la Calma, Zapopan, Jalisco 45080, México. Based on
the foregoing, Awardee expressly recognizes that the Plan and the benefits that
he or she may derive from participating in the Plan do not establish any rights
between Awardee and the employer, Keysight Mexico, and do not form part of the
employment conditions and/or benefits provided by Keysight Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Awardee's employment.


Awardee further understands that his or her participation in the Plan is as a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Awardee's
participation at any time without any liability to Awardee.


Finally, Awardee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Awardee therefore grants a full and broad release to
the Company, its Subsidiaries and Affiliates, and its branches, representation
offices, shareholders, directors, officers, employees, agents, or legal
representatives with respect to any claim that may arise.


Reconocimiento del Premio. Al aceptar el premio, el Participante reconoce que ha
recibido una copia del Plan y el Acuerdo, mismo que ha revisado. El Participante
reconoce, además, que acepta todas las disposiciones del Plan y del Acuerdo,. El
Participante también reconoce que ha leído y que concretamente aprueba de forma
expresa los términos y condiciones establecidos en la Sección 9: "Reconocimiento
de la Naturaleza del Premio" del Acuerdo, que claramente dispone lo siguiente:


(1)
La participación del Participante en el Plan no constituye un derecho adquirido;



(2)
El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía a discreción total de la Compañía;



(3)
Que la participación del Participante en el Plan es voluntaria; y



(4)
La Compañía y sus Subsidiarias y Afiliadas no son responsables de ninguna
disminución en el valor de las Acciones adquiridas al momento de tener derecho
conforme a las Acciones Bursátiles concedidas.



Política Laboral y Reconocimiento. Aceptando este Acuerdo, el Participante
expresamente reconoce que Keysight Technologies, Inc., con sus oficinas
registradas en 1400 Fountaingrove Parkway, Santa Rosa, CA 95403, es la única
responsable por la administración del Plan y que la participación del
Participante en el Plan y en su caso la adquisición de Acciones no constituyen
una relación de trabajo entre el Participante y la Compañía, ya que el
Participante participa en el Plan en un marco totalmente comercial y su único
patrón es Keysight Technologies México, S. de R.L. de C.V. ("Keysight Mexico"),
con domicilio en Camino al ITESO 8900, Edificio 1B, Colonia


    

--------------------------------------------------------------------------------





Pinar de la Calma, Zapopan, Jalisco 45080, México. Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que pudieran
derivar de la participación en el Plan no establecen derecho alguno entre el
Participante y el patrón, Keysight Mexico y no forma parte de las condiciones de
trabajo y/o las prestaciones otorgadas por Keysight Mexico y que cualquier
modificación al Plan o su terminación no constituye un cambio o detrimento de
los términos y condiciones de la relación de trabajo del Participante.


Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de la Compañía; por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
hacia el Participante.


Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación con las disposiciones del Plan o de los beneficios
derivados del Plan y por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a la Compañía, Subsidiarias y sus afiliadas,
sucursales, oficinas de representación, accionistas, directores, autoridades,
empleados, agentes, o representantes legales en relación con respecto de
cualquier demanda que pudiera surgir.


NETHERLANDS


There are currently no country-specific provisions.


PUERTO RICO


There are currently no country-specific provisions.


RUSSIA


Securities Law Acknowledgment. Awardee understands that the Plan, the Award
Agreement and all other materials Awardee may receive regarding participation in
the Plan do not constitute advertising or an offering of securities in Russia.
The Shares to be issued at vesting of the Stock Award have not and will not be
registered in Russia nor admitted for listing on any Russian exchange for
trading within Russia. Therefore, the Shares and any other securities described
in any Plan-related documents may not be used for public offering or public
circulation in Russia. In no event will Shares issued to Awardee pursuant to the
Stock Award be delivered to Awardee in Russia; Shares issued to Awardee pursuant
to the Stock Award shall be delivered to Awardee through the External
Administrator and its affiliated companies (or another Company-designated
broker) in the United States and kept on Awardee's behalf in the United States.
Awardee is not permitted to sell Shares directly to other Russian legal entities
or residents.


Exchange Control Obligations. Proceeds from the sale of Shares must be
repatriated to Russia within a reasonably short period after receipt. The sale
proceeds must be initially credited to Awardee through a foreign currency
account opened in Awardee's name at an authorized bank in Russia. After the sale
proceeds are initially received in Russia, they may be further remitted to
foreign banks


    

--------------------------------------------------------------------------------





in accordance with Russian exchange control laws. As an exception, dividends
(but not dividend equivalents, if applicable) do not need to be remitted to a
Russian resident Awardee's bank account in Russia but instead can be remitted
directly to a foreign individual bank account (in countries belonging to the
Organization for Economic Cooperation and Development ("OECD") or the Financial
Action Task Force ("FATF")). Certain other exemptions to these requirements may
be available or may become available in the future. Awardee should contact his
or her personal legal advisor regarding exchange control requirements before
Stock Awards vest, before Shares are sold and before any sale proceeds are
remitted to Russia, as significant penalties may apply in the case of
non-compliance with Russian exchange control law and such requirements are
subject to change at any time, often without notice.


Data Privacy. Awardee hereby acknowledges that Awardee has read and understood
the terms regarding collection, processing and transfer of Awardee's Data
contained in Section 11 of the Award Agreement and Awardee acknowledges that, by
accepting the Stock Award, Awardee is agreeing to such terms. In this regard,
upon request of the Company, Awardee agrees to provide any executed data privacy
consent form to the Employer or the Company (or any other agreements or consents
that may be required by the Company) that the Company may deem necessary to
obtain under the data privacy laws in Awardee's country, either now or in the
future. Awardee understands that Awardee may not be permitted to participate in
the Plan if Awardee fails to execute any such consent or agreement.


SINGAPORE


Sale of Shares. In the event the Stock Award vests within six (6) months of the
Grant Date set forth in the Agreement, Awardee agrees that Awardee will not
dispose of or otherwise offer to the public the Shares acquired prior to the
six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
("SFA").


Securities Law Acknowledgment. Awardee understands that the Stock Award is
granted pursuant to the "Qualifying Person" exemption under section 273(1)(f) of
the SFA and is not made with a view to the Shares being subsequently offered for
sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Requirement. If Awardee is the
chief executive officer ("CEO") or a director, associate director or shadow
director1 of a Singaporean Affiliate or Subsidiary, Awardee is subject to
certain notification requirements under the Singapore Companies Act. In
particular, Awardee must notify the Singaporean Affiliate or Subsidiary in
writing of an interest (e.g., Stock Award, Shares, etc.) in the Company or any
related companies within two (2) business days of (a) its acquisition or
disposal, (b) any change in a previously disclosed interest (e.g., when the
Shares are sold), or (c) becoming the CEO or a director (if such an interest
exists at the time).
___________________________
1 A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the "directions or instructions" of the individual.


    

--------------------------------------------------------------------------------







SPAIN
Securities Law Acknowledgement. The Stock Award and the Shares subject to the
Stock Award do not qualify under Spanish regulation as securities. No "offer of
securities to the public," as defined under Spanish law, has taken place or will
take place in the Spanish territory. The Award Agreement has not been nor will
be registered with the Comisión Nacional del Mercado de Valores, and does not
constitute a public offering prospectus.
Nature of Award. This provision supplements Section 9 of the Award Agreement:
In accepting the Award, Awardee consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan. Awardee understands
that the Company has unilaterally, gratuitously and discretionally decided to
grant Stock Awards under the Plan to individuals who may be employees of the
Company or a Subsidiary or Affiliate. The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its Subsidiaries or
Affiliates, other than as expressly set forth in the Award Agreement.
Consequently, Awardee understands that the Stock Award is granted on the
assumption and condition that the Stock Award and the Shares issued upon
settlement of the Stock Award shall not become a part of any employment contract
(either with the Company or any Subsidiary or Affiliate) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.
Additionally, Awardee understands that the vesting of the Stock Award is
expressly conditioned on Awardee's continued and active rendering of Service to
the Company or a Subsidiary or Affiliate such that if Awardee's Service is
terminated for any reason (including for the reasons listed below but with the
exception of the circumstances specified in Section 4(b)-(d) of the Award
Agreement), the Award will cease vesting immediately effective as of the
Termination Date.  This will be the case, for example, even if (a) Awardee is
considered to be unfairly dismissed without good cause (i.e., subject to a
"despido improcedente"); (b) Awardee is dismissed for disciplinary or objective
reasons or due to a collective dismissal; (c) Awardee's Service is terminated
due to a change of work location, duties or any other employment or contractual
condition; (d) Awardee's Service is terminated due to unilateral breach of
contract of the Company or any of its Subsidiaries or Affiliates; or
(e) Awardee's Service is terminated for any other reason (with the exception of
the circumstances specified in Section 4(b)-(d) of the Award Agreement). 
Consequently, upon termination of Service for any of the above reasons, Awardee
will automatically lose any rights to the Stock Award to the extent that it has
not yet become vested as of the Termination Date, as described in the Award
Agreement.  Awardee acknowledges that he or she has read and specifically
accepts the conditions referred to above and in Section 4 of the Award
Agreement.
Finally, Awardee understands that this Stock Award would not be made to Awardee
but for the assumptions and conditions referred to herein; thus, Awardee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of this Stock Award shall be null and void.




    

--------------------------------------------------------------------------------





SWEDEN


There are currently no country-specific provisions.


SWITZERLAND


Securities Law Acknowledgment. The Stock Award is considered a private offering
in Switzerland and is not subject to registration in Switzerland. Neither this
document nor any other materials relating to the Stock Award (a) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (b) may be publicly distributed or otherwise made publicly
available in Switzerland or (c) has been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority (FINMA)).


TAIWAN
Securities Law Acknowledgment. The offer of participation in the Plan is
available only for employees of the Company, Subsidiaries and Affiliates. The
offer of participation in the Plan is not a public offer of securities by a
Taiwanese company.


UNITED KINGDOM


Settlement in Shares. Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the Stock Award will be settled in
Shares only. The Stock Award does not provide any right for Awardee to receive a
cash payment.


Responsibility for Taxes. These provisions supplement Section 7 of the Award
Agreement:


If payment or withholding of the income tax due in connection with the Stock
Award is not made within ninety (90) days of the end of the tax year in which
the taxable event occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the "Due Date"), the
amount of any uncollected income tax shall constitute a loan owed by Awardee to
the Employer, effective on the Due Date. Awardee agrees that the loan will bear
interest at the official rate of Her Majesty's Revenue and Customs ("HMRC") and
will be immediately due and repayable by Awardee, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 7 of the Award Agreement.


Notwithstanding the foregoing, if Awardee is an executive officer or director of
the Company (within the meaning of Section 13(k) of the Exchange Act), Awardee
shall not be eligible for a loan to cover the income tax due as described above.
Instead, the amount of any uncollected income tax may constitute a benefit to
Awardee on which additional income tax and National Insurance contributions may
be payable. Awardee acknowledges that Awardee will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for paying the Company or the Employer (as
applicable) for the value of any employee National Insurance contributions due
on this additional benefit. Awardee further acknowledges that the


    

--------------------------------------------------------------------------------





Company or the Employer may recover such amounts from Awardee by any of the
means referred to in Section 7 of the Award Agreement.


Joint Election.  As a condition of participation in the Plan, Awardee agrees to
accept any liability for secondary Class 1 National Insurance contributions
which may be payable by the Company and/or the Employer in connection with the
Stock Award and any event giving rise to Tax-Related Items (the "Employer's
Liability").  Without prejudice to the foregoing, Awardee agrees to enter into a
joint election with the Company or the Employer, the form of such joint election
being formally approved by HMRC (the "Joint Election") and any other consent or
election required to accomplish the transfer of the Employer's Liability to
Awardee.  Awardee understands that the Joint Election applies to any Stock Award
granted to him or her under the Plan after he or she has entered into the Joint
Election.  Awardee further agrees to enter into such other joint elections as
may be required between him or her and any successor to the Company and/or the
Employer.  Awardee further agrees that the Company and/or the Employer may
collect the Employer's Liability from him or her by any of the means set forth
in Section 7 of the Award Agreement.


If Awardee does not enter into a Joint Election prior to the first vesting date
of the Stock Award or any other event giving rise to Tax-Related Items, he or
she will not be entitled to vest in the Stock Award or receive any benefit in
connection with the Stock Award unless and until he or she enters into a Joint
Election, and no Shares or other benefit pursuant to the Stock Award will be
issued to Awardee under the Plan, without any liability to the Company and/or
the Employer; provided, however, that this provision shall not apply if Awardee
is a U.S. taxpayer and the application of this provision would cause the Stock
Award to fail to qualify under an exemption from, or comply with, Section 409A
of the Code, as determined by the Company.


UNITED STATES


There are currently no country-specific provisions.


VIETNAM


Settlement in Cash. Unless otherwise determined by the Administrator, the Stock
Award, once vested, will be settled by means of a cash payment equal to the Fair
Market Value of the Shares on the date that such Shares would have otherwise
been issued under the terms of the Award Agreement.


Amended as of November 15, 2016






    